Citation Nr: 1031628	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  04-44 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for chronic sinusitis.

5.  Entitlement to service connection for a deviated nasal 
septum.

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1994 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
from April 2003 and March 2007 rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in July 2008, at which 
time the Board remanded the Veteran's claim for additional 
development.  The requested development on the issue of service 
connection for migraine headaches has been completed, and the 
claim is properly before the Board for appellate consideration.

The issues of service connection for a back disorder, allergic 
rhinitis, chronic sinusitis, a deviated nasal septum, and sleep 
apnea are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when further 
action is required by the appellant.



FINDINGS OF FACT

The competent and probative evidence of record is in approximate 
balance as to whether the Veteran's migraine headaches are 
related to service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for 
service connection for migraine headaches have been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In April 2002, April 2003, and July 2006 VA sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters informed 
the Veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the April 2003 rating decision, December 
2004 SOC, December 2007 SSOC, March 2010 SSOC, and June 2010 SSOC 
explained the basis for the RO's action, and the SOC and SSOCs 
provided him with additional periods to submit more evidence.  It 
appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability rating 
and effective date.  This requirement was fulfilled in a March 
2006 letter that the RO sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

In this case, it appears that many of the Veteran's service 
treatment records (STRs) are unfortunately unavailable.  The 
claims file reflects substantial efforts by the RO to obtain 
these records, including multiple requests to the National 
Personnel Records Center (NPRC) as well as other official 
agencies.  However, the NPRC has unambiguously informed the RO 
that the Veteran's service records are not available.  Based on 
the foregoing, it is clear that further requests for service 
records for the Veteran would be futile.  The Veteran has been 
informed that his service records are unavailable.  See McCormick 
v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  In cases where the STRs are unavailable 
through no fault of the claimant, VA has a heightened duty to 
assist a veteran in developing his claims.  O'Hare, supra; see 
also Russo v. Brown, 9 Vet. App. 46, 50-51 (1996); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).

There are June 2007 statements of record from the Veteran's 
brother and mother indicating that the Veteran suffered from 
migraine headaches while he was in service.  His brother, who was 
also both in the military and stationed in Germany, indicated 
that he often visited with the Veteran during the weekends.  The 
Veteran's brother noted that, during these weekend visits, he 
witnessed that the Veteran suffered from migraines.

At April 2005 treatment with P.B.P., M.D., a private physician, 
the Veteran complained of frontal headaches.  In May 2006 he 
complained of a headache that began the previous evening and was 
associated with photophobia and nausea.  He reported a history of 
migraine headaches but said that it had been years since he had a 
headache of this intensity.  Dr. P diagnosed migraine headache.  
The Veteran also complained of migraine headaches at November 
2006 treatment.

Dr. P wrote in January 2009 that the Veteran recalled a specific 
incident during military service when he fell backwards and 
struck his head while moving equipment.  He was diagnosed with a 
concussion and had experienced frequent migraine headaches since 
then.  Medications had been somewhat effective in controlling the 
headaches.  In addition, Dr. P opined that it was "reasonable to 
say" that the problems that the Veteran had with migraine 
headaches were as likely as not related to military service.

The Veteran had a VA neurology examination in May 2009 at which 
he reported having migraine headaches since falling and hitting 
his head during military service. At the time of the examination 
the headaches were occurring once a week and lasted for 24 hours.  
They were generally frontal, were associated with photophobia 
phonophobia and nausea, and were worsened by movement.  
Medication had provided some relief.  Neurological tests were 
normal and the examiner felt that the Veteran was describing 
common migraine headaches.  He did not feel it was possible to 
conclude that the migraine headaches arose during military 
service or as a result of trauma that may have occurred during 
military service because of the absence of the STRs.  In June 
2009 the examiner reviewed the Veteran's claims file and felt 
that he could still not reach an opinion without the STRs. 

In November 2009 the examiner again reviewed the claims file and 
noted that the STRs which had been obtained showed head trauma at 
the time that the Veteran reported the beginning of his 
headaches.  The examiner noted that the Veteran was prescribed 
medication that is common for migraine headaches and that the 
Veteran was diagnosed with "intractable migraine" on nine 
occasions between January 1999 and May 2000.  He noted that 
migraine headaches can wax and wane over a lifetime and that this 
could explain why the Veteran did not report the headaches in 
2003.  The examiner also noted that there are statements of 
record from two individuals to the effect that the Veteran had 
migraine headaches while in Germany.  He felt that the record 
therefore shows that migraine headaches were a "significant and 
recurrent process" while the Veteran was on active duty.

A.T.M. wrote in a statement submitted in April 2010 that he 
served with the Veteran and that the Veteran had "really bad" 
headaches after hitting his head on a wall during service, and 
often had to take medication for the headaches.  The Veteran 
wrote in an April 2010 statement that the migraine headaches 
began in 1995 or 1996 and that he hit his head against a wall 
while moving a table saw.  He said that, two days later, he 
experienced his first migraine headache.

In reviewing the evidence, the Board finds that it is credible 
that the incident in which the Veteran hit his head against a 
wall, which the Veteran and Mr. M wrote about, occurred during 
the Veteran's service.  Furthermore, it is noted that the VA 
examiner was able to review the shorthand medical codes from the 
STRs that have been associated with the claims file and 
determined that the Veteran was treated for migraine headaches 
during service.  The examiner also noted that a person with 
migraine headaches can have periods of time when he does not 
suffer from them even though the headaches later return, as 
seemed to have happened with the Veteran. 

In addition, the record shows that the Veteran has had migraine 
headaches in the last few years.  The VA examiner felt that he 
could not establish whether the headaches resulted from the in 
service trauma to the head without the underlying records.  As 
noted above, those STRs have been lost, through no fault of the 
Veteran.  

Thus, with credible evidence that the Veteran suffered a trauma 
to the head during his service, and without finding error in the 
previous action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative equipoise, 
and will conclude that service connection for migraine headaches 
is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for migraine headaches is granted.


REMAND

In July 2008 the Board remanded the Veteran's claim in order to 
obtain private and VA treatment records, and for VA examinations.  
The treatment records were obtained and associated with the 
claims file, and the Veteran had three separate examinations for 
his claims.  Unfortunately, opinions from the examinations and 
the addenda to the examination reports are not sufficient for 
adjudication purposes, as discussed below.  Once VA undertakes 
the effort to provide an examination, it must provide an adequate 
one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran's brother and mother wrote in their June 2007 
statements that the Veteran displayed manifestations of sleep 
apnea and had back pain while he was in service.  The Veteran's 
brother indicated that he often visited with the Veteran on 
weekends during their military service.  The brother further 
noted that, during those weekend visits, he witnessed that the 
Veteran suffered from back pain.  He also recalled teasing the 
Veteran about his snoring, which he later learned was caused by 
sleep apnea.

The record on appeal also contains VA treatment records, dated 
from June 2002 through January 2003, reflecting a diagnosis of, 
and treatment for, chronic sinusitis, allergic rhinitis, and 
headaches.  August 2003 treatment notes with Dr. P indicate that 
the Veteran had some pain radiating into his low back, and August 
2004 treatment notes indicate that he never had problems with 
nasal congestion during military service but that as soon as he 
moved back to central Texas he began having constant nasal 
congestion and sinus pressure.  The Veteran also reported that he 
snored loudly.  Dr. P diagnosed chronic allergic rhinitis, and he 
noted at December 2005 treatment that the Veteran did not have 
other chronic medical problems besides allergic rhinitis.  
January 2006 treatment notes with Dr. P indicate that the Veteran 
was developing sinusitis.  In addition, of record is the report 
of a sleep apnea study, conducted in March 2006, which suggests 
findings of obstructive sleep apnea.  Dr. P noted in May 2006 
that the Veteran had recently begun using a continuous positive 
airway pressure (CPAP) machine because of sleep apnea.  In March 
2008 the Veteran complained to Dr. P of back pain. 

October 2008 VA treatment records indicate that the Veteran had 
occupational therapy for ongoing low back pain.  The Veteran was 
noted to be ambulating without significant physical distress.  He 
was independent in sitting, standing, sitting to stand, and in 
reaching overhead.  He rated the pain as a seven out of 10 at the 
time of the examination and said that it varied between five and 
10.  The pain was aggravated by stairs and long drives, and was 
eased by staying off of his feet.  It was noted that the 
Veteran's obesity was contributing to his low back pain.  His 
occupational therapy was discontinued the following month due to 
inconsistent attendance.

Dr. P wrote in January 2009 that the Veteran reported that his 
back pain began while he was doing construction during his 
military service, and that he had struggled with it on and off 
for "years."  Dr. P opined that it was "reasonable to say" 
that the problems that the Veteran had with his back were as 
likely as not related to military service.  He further felt that 
it would be difficult to establish a clear relationship between 
the Veteran's military service and allergic rhinitis and sleep 
apnea.  Dr. P noted that the allergic rhinitis had been a problem 
since the Veteran's childhood.

The Veteran underwent a VA examination for his back in April 
2009.  It was noted that he had worked as an engineer during his 
active service and lifted heavy objects.  He said his back pain 
began while he was moving a sheetrock wall, and he was treated 
with medication without success.  The course of the pain had been 
progressive since its onset in service.  He rated the pain as an 
eight out of 10, and described it as moderate to moderately 
severe.  There had not been any incapacitating episodes in the 
past year, and the Veteran was on ibuprofen and tramadol without 
relief.  Flare-ups occurred with bending and lifting and 
prevented the Veteran from performing day-to-day activities.  The 
Veteran was ambulating with a support cane and he did not use a 
lumbar brace.  He could walk for less than half a mile, could not 
run, did not have unsteadiness, and had no history of trauma, 
surgery or hospitalizations relating to his back.

On examination, forward flexion of the thoracolumbar spine was 0 
to 35 degrees, extension was 0 to 15 degrees, and bilateral 
flexion and rotation was 0 to 15 degrees.  There was pain at the 
end of the ranges of motion.  The Veteran was diagnosed with a 
moderate to moderately severe lumbosacral strain, and X-rays did 
not show an abnormality.  The examiner opined that it is as 
likely as not that the current lumbar spine disability is related 
to the lumbosacral spine pain that started during the Veteran's 
service.  In August 2009 the examiner reviewed the Veteran's 
claims file and did not have any changes in his opinion.  The 
examiner wrote in a November 2009 examination report addendum 
that the Veteran had lifting and carrying activities in service 
which had, as likely as not, contributed to his current low back 
pain without any interim significant injuries.

The Veteran had a VA examination in May 2009 for respiratory 
diseases.  The examiner noted that the Veteran had a lot of 
problems with sinusitis and had septal surgery for snoring in 
2006.  He reported that he had complained of snoring since 1997 
and was always written up for sleeping.  His sleep had been much 
better with the CPAP machine.  The examiner diagnosed the Veteran 
with obstructive sleep apnea and opined that it was as likely as 
not that it was service connected, although he also felt that 
weight gain was a factor.  It was noted that the Veteran was seen 
within a year of leaving service for sinusitis and had septal 
surgery in 2006.  

In June 2009 the examiner indicated that he reviewed the claims 
file and had no change in his opinion.  The examiner wrote in a 
2010 report addendum that he did not see private physician 
statements regarding sleep apnea and rhinitis from military 
service.  He continued that rhinitis/sinusitis are factors that 
can contribute to sleep apnea, but it has not been referenced as 
a cause.  The Veteran stated that he had rhinitis and sinusitis 
in service and snored but the examiner noted that the sleep apnea 
was found after service correlating with weight gain after 
service and that weight gain is more likely a cause of sleep 
apnea.  The examiner concluded that he made the statement that it 
is as likely as not that the sleep apnea is service connected.  
Unfortunately, it is not clear whether or not the examiner was 
retracting his prior opinion that it is as likely as not that the 
sleep apnea is service connected.  Therefore, a clarification 
must be obtained before the claim can be decided on the merits.

The opinions of the VA examiners and Dr. P do not contain clear 
rationales or conclusions on causation or etiology.  The Court 
has also stated that "most of the probative value of a medical 
opinion comes from its reasoning" and that the Board "must be 
able to conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in order 
to reach the conclusion submitted in the medical opinion."  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Since 
the VA examiners and Dr. P did not explain their reasoning, their 
opinions cannot be given probative value.
 
If additional facets of the prior remand can be fulfilled, and/or 
if their lack of fulfillment was not due to fault on the part of 
the veteran, the veteran is entitled to have this undertaken.  
See, e.g., Stegall v. West, 11 Vet. App. 268 (1998).  No opinions 
were obtained from VA examinations about whether the Veteran's 
rhinitis and sinusitis are related to his active service, as 
called for in the June 2008 Board remand.  Furthermore, the Board 
feels that a medical opinion must be obtained regarding the 
Veteran's deviated nasal septum because of the possible 
connection to his sleep apnea, rhinitis, and sinusitis and the 
proximity in time between his 2006 surgery on the nasal septum 
and his active service.

While the Board regrets the need for further delay, we simply do 
not have sufficient evidence to render a fully responsive and 
equitable resolution of the pending issues at this time.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient 
information, and, if necessary, authorization, 
to enable the RO to obtain any additional 
evidence, not already of record, which pertains 
to the claim for service connection for a back 
disorder, allergic rhinitis, chronic sinusitis, 
a deviated nasal septum, and sleep apnea.  
Invite him to submit all pertinent evidence in 
his possession, and explain the types of 
evidence that it is his ultimate responsibility 
to submit.

2.  After all available records and/or responses 
from each contacted entity have been associated 
with the claims file, or the time period for the 
Veteran's response has expired, request an 
examination report addendum from the examiner 
who conducted the April 2009 examination of the 
Veteran's back.  The claims file, to include a 
copy of this Remand, must be made available to 
the examiner.  If the April 2009 examiner is not 
available, the RO should request review of the 
Veteran's claims file by another provider.  In 
the report addendum, a medical opinion should be 
provided as to whether it is at least as likely 
as not (i.e., to at least a 50-50 degree of 
probability) that the Veteran's current back 
disorder was caused directly by or arose during 
his active military service or was otherwise 
causally or etiologically related to service, or 
whether such an incurrence, or causal or 
etiological relationship, is unlikely (i.e., 
less than a 50 percent probability), with the 
rationale for any such conclusion set out in the 
report.  The report should include discussion of 
the Veteran's documented medical history, 
previous examination, and contentions regarding 
his claimed back disorder.  If the examiner 
cannot state an opinion without resorting to 
mere speculation, he should state why this is 
so.

3.  Request an examination report addendum from 
the examiner who conducted the May 2009 
examination for the sleep apnea.  The claims 
file, to include a copy of this Remand, must be 
made available to the examiner.  If the May 2009 
examiner is not available, the RO should request 
review of the Veteran's claims file by another 
provider.  In the report addendum, a medical 
opinion should be provided as to whether it is 
at least as likely as not (i.e., to at least a 
50-50 degree of probability) that the Veteran's 
current sleep apnea was caused directly by or 
arose during his active military service or was 
otherwise causally or etiologically related to 
service, or whether such an incurrence, or 
causal or etiological relationship, is unlikely 
(i.e., less than a 50 percent probability), with 
the rationale for any such conclusion set out in 
the report.  The report should include 
discussion of the Veteran's documented medical 
history, previous examination, and contentions 
regarding his claimed sleep apnea.  If the 
examiner cannot state an opinion without 
resorting to mere speculation, he should state 
why this is so.

4.  Arrange for the Veteran to undergo a VA 
examination for allergic rhinitis, chronic 
sinusitis, and a deviated nasal septum.  The 
claims file, to include a copy of this Remand, 
must be made available to the examiner, and the 
report of the examination should include 
discussion of the Veteran's documented medical 
history and contentions regarding these 
disorders.  All appropriate tests and studies 
and/or consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of his or 
her report), and all clinical findings should be 
reported in detail.  The examiner should render 
an opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 degree 
of probability) that the Veteran's allergic 
rhinitis, chronic sinusitis, and deviated nasal 
septum were caused directly by or manifested 
during his active military service, or whether 
such causation or manifestation is unlikely 
(i.e., less than a 50 percent probability), with 
an explanation of why this is so.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within the 
realm of medical possibility, but rather that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

5.  Thereafter, the RO should readjudicate the 
Veteran's claims of service connection for a 
back disorder, allergic rhinitis, chronic 
sinusitis, a deviated nasal septum, and sleep 
apnea.  If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental Statement 
of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


